Citation Nr: 1749336	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD) and/or diabetes mellitus (DM).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971, including service in Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned during a September 2013 Travel Board hearing; a transcript is of record. 

The Board previously remanded this case for additional development in April 2015.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. The evidence preponderates against finding that the Veteran's diagnosed hypertension was demonstrated in or otherwise due to his military service.  

2. The Veteran's hypertension was first noted in July 1998, many years after separation from service, one year prior to his CAD (diagnosis in October 1999), and three years prior to his DM (diagnosis in June 2001).  

3. The evidence preponderates against finding that the Veteran's hypertension is secondary to or made worse by his CAD or DM. 


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

The Veteran has been provided notice letters throughout the appeal that address all required notice elements.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue.

The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The April 2011 VA examination, together with the June 2015 addendum opinion, is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran's disability conditions, and provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   He also offered testimony at a September 2013 hearing during which evidence needed to substantiate the claim was discussed.  38 C.F.R. § 3.103.

Further, in April 2015, the Board remanded the appeal for further development.  Specifically, the Board directed the AOJ to obtain a clarifying addendum opinion on whether it is more likely than not the Veteran's hypertension was aggravated by either his service-connected CAD or DM.  

In June 2015, the addendum opinion was completed and it is now included in the Veteran's claims file.  For reasons discussed in further detail below, the Board finds this addendum opinion adequate.  Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103; 5103A; 38 C.F.R. § 3.159 .

II. Service Connection

The Veteran is claiming entitlement to service connection for hypertension, to include as secondary to his service-connected CAD or DM. 

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Basic requirements for service connection are (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain disorders, to include hypertension, may be presumed to have been incurred in service if shown to a compensable degree within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection could be warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of hypertension.  There is also no evidence of a diagnosis or treatment for it within one year of his separation from service. 

The Veteran testified in the September 2013, Board hearing that there was no family history of hypertension and that he did not have the disability before his service.  

Post-service treatment records show that the Veteran was diagnosed with hypertension in July 1998, CAD in October 1999, and DM in June 2001.  

The Veteran's private doctor, Dr. D., provided the Veteran's private medical records dating from March 1992 to October 2005.  Those records confirm the above diagnosis dates for hypertension, CAD, and DM.  Specifically, the records reveal that in November 1997, the Veteran was seen for his complaint of chest pain.  EKG was taken, but found normal.  Blood pressure was 140/70.  On July 9, 1998, the Veteran's blood pressure rose to 160/104.  On July 23, 1998, it was 160/110, at which point the Veteran was diagnosed with hypertension, and the medication treatment began.  In September 1998, his blood pressure was 128/80 and his doctor noted that the Veteran's hypertension was controlled with medications.  In April 1999, the Veteran visited the clinic with a complaint of a sudden feeling of fatigue and numbness in his right hand that he experienced when he was golfing.  Blood pressure was 150/100.  EKG taken was normal.  In September 1999, the doctor noted that the Veteran has multiple cardiovascular risk factors such as hypertension and high cholesterol and explained to the Veteran that due to those factors, he should get a regular stress test.  Consequently, the stress test was conducted and it was found that a portion of the stress test was abnormal and recommended that the Veteran needed to have cardiac catheterization done.  In October 1999, the Veteran went through cardiac catheterization and was given a diagnosis of CAD.  

The private medical records further demonstrate that the Veteran was diagnosed with DM in June 2001.  Treatment records in 2000 note the Veteran's complaint of chest pain, but starting from November 2001, the Veteran denied chest pain.  See, e.g., June 2002, April 2011 private treatment records by Dr. D.  The records indicate that the Veteran's hypertension has been controlled by medications since the original diagnosis in July 1998.  In particular, the evidence of record suggests that the Veteran was on medications to control his hypertension after the October 1999 cardiac catheterization even though his chest pain seemed to have disappeared and that the diagnosis of hypertension predated that of both CAD and DM.  

In June 2006, the Veteran went through a VA examination for his DM.  The examination report notes that he had a history of hypertension, which started prior to the onset of his DM.  Further, it is noted that he had no symptoms of DM at the time of the diagnosis of hypertension.  It also noted that the Veteran was currently taking nifedipine and Avapro daily for his hypertension.  The examiner provided an opinion that the Veteran's DM was not related to his hypertension because he was diagnosed with hypertension prior to DM.  

In April 2011, the Veteran was afforded a VA examination to ascertain the nature and etiology of his hypertension to include as secondary to his service-connected CAD.  The examiner laid out identifiable disorders that might be associated with secondary hypertension including primary renal disease, oral contraceptives, drug-induced (chronic nonsteroidal anti-inflammatory agents, antidepressants and chronic intake of alcohol), pheochromocytoma, primary aldosteronism, renovascular disease, Cushing's syndrome, hypothyroidism, sleep apnea, and coarctation of the aorta.  Then the examiner noted that although uncontrolled hypertension can cause an acceleration in CAD, the CAD was not recognized as a cause for secondary hypertension.  

To determine whether the Veteran's hypertension was aggravated by his CAD or DM, an addendum opinion was requested and completed in June 2015.  In the June 2015 VA addendum opinion, the examiner found that the Veteran had no injury or illness in service in this STRs that would possibly aggravate his hypertension.  Further, the examiner noted that CAD in general was not known to aggravate hypertension and concluded that the Veteran's hypertension had been successfully controlled by medication.  Further, the examiner noted that the Veteran does not have renal failure caused by his DM.  In conclusion, the examiner found that the Veteran's hypertension was not aggravated and thus it was not at least as likely as not that the Veteran's hypertension was aggravated by his service-connected CAD or by DM.  

The Board finds that the private treatment records by Dr. D. and the VA examiner's opinion are consistent, which gives rise to more probative value for the VA examinations than the Veteran's statements.  

The Veteran has not provided any competent medical evidence in support of his claims for service connection on a direct, presumptive, or secondary basis.  The Board acknowledges the Veteran's lay assertions that he believes his hypertension to be related to his CAD or DM.  However, while he is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value in light of the reasoned VA opinion finding no etiological relationship.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against finding that the Veteran's service-connected CAD or DM was the proximate cause of or aggravated his hypertension.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107 .


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease or diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


